         Case 1:11-cv-01548-ABJ Document 136 Filed 11/05/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

NATIONAL PARKS CONSERVATION             )
ASSOCIATION, Montana Environmental      )
Information Center, Grand Canyon        )
Trust, San Juan Citizens Alliance,      )
OUR Children's Earth Foundation,        )
Plains Justice, Powder River Basin      )           Civil Action No.
Resource Council, Sierra Club,          )           1: 11-cv-01548 (ABJ)
and Environmental Defense Fund          )
                                        )
              Plaintiffs,               )
                                        )
        v.                              )
                                        )
ANDREW R. WHEELER, in his official      )
capacity as Administrator United        )
States Environmental Protection Agency, )
                                        )
              Defendant.                )
____________________________________)

                          JOINT STATUS REPORT (Nov. 5, 2019)
       Defendant Andrew R. Wheeler, Administrator of the United States Environmental

Protection Agency (“EPA”), files this status report pursuant to the Minute Order issued on

September 3, 2019, and represents as follows:

       On August 27, 2018, EPA published a notice of proposed rulemaking proposing to affirm

its October 17, 2017 BART final rule, and providing an opportunity for public comment on the

proposal and other specified related issues: Promulgation of Air Quality Implementation Plans;

State of Texas; Regional Haze and Interstate Visibility Transport Federal Implementation Plan:

Proposal of Best Available Retrofit Technology (BART) and Interstate Transport Provisions,

83Fed. Reg. 43,586 (Aug. 27, 2018). EPA held a public hearing in Austin, Texas on September

26, 2018 to take comment on the proposed rulemaking. Eight individuals representing

environmental groups, industry, and the Texas Commission on Environmental Quality provided
          Case 1:11-cv-01548-ABJ Document 136 Filed 11/05/19 Page 2 of 3



testimony. The public comment period on the proposed rulemaking closed on October 26, 2018.

EPA received approximately 1500 comment letters and emails from citizens, environmental

groups, industry, and states.

        After reviewing the comments on the August 2018 BART proposal and briefing

management in the appropriate regional and headquarters offices to reach decisions on issues

raised in the comments, and as previously reported to this Court on August 19, 2019, EPA

concluded that a supplemental notice of proposed rulemaking in relation to the August 2018

BART proposal to reaffirm the October 2017 BART final rule would be advisable.

        On November 1, 2019, the Acting Regional Administrator of EPA Region 6 signed the

supplemental notice of proposed rulemaking: “Promulgation of Air Quality Implementation

Plans; State of Texas; Regional Haze and Interstate Visibility Transport Federal Implementation

Plan: Proposal of Best Available Retrofit Technology (BART) and Interstate Visibility Transport

Provisions.” Attached. This notice will be published in the Federal Register. EPA has provided

a period for the submission of public comments that will end 60 days after the notice has been

published. In addition, EPA will hold a public hearing on December 9, 2019, if one is requested

by a member of the public no later than November 27, 2019. EPA continues to expect to take

final action in the first half of 2020.

        EPA proposes filing an additional Status Report in 90 days (February 3, 2020). Reports

have been typically filed at 60-day intervals in this case. At this time, however, a longer interval

is appropriate because the Agency does not anticipate having anything new to report until the

public comment period has closed and EPA has had time to conduct a preliminary review of the

comments received. EPA further proposes that, after the February 3, 2020, report has been filed,

future status reports should be filed at 60-day intervals.



                                                  2
           Case 1:11-cv-01548-ABJ Document 136 Filed 11/05/19 Page 3 of 3




          Plaintiffs represent that they reserve all rights as well as prior positions taken in this

matter.

                                                  Respectfully submitted,

                                                  /s/ Eileen T. McDonough
                                                  United States Department of Justice
                                                  Environmental Defense Section
                                                  P.O. Box 7611
                                                  Washington, D.C. 20044
                                                  eileen.mcdonough@usdoj.gov
                                                  (202) 514-3126
Of Counsel:
Daniel Schramm
U.S. Environmental Protection Agency
Office of General Counsel
ARN: MC 2344A
1200 Pennsylvania Ave., N.W.
Washington, DC 20460




                                                     3
